Exhibit 10.1

 

TECHNOLOGY SERVICES AGREEMENT

 

This Technology Services Agreement (this “Agreement”) is made as of March 21,
2018 (the “Effective Date”), by and between ProximaX Limited, a Gibraltar
private company limited by shares, with a place of business at E-6-3, BLOCK E
PLAZA GLOMAC, NO. 6 JALAN SS 7/19, KELANA JAYA, 47301 PETALING JAYA, SELANGOR
DARUL EHSAN, MALAYSIA. (“Customer”), and PeerStream, Inc., a Delaware
corporation, with a principal place of business at 122 East 42nd Street, Suite
2600, New York, NY 10168 (“Provider”).

 

RECITALS

 

WHEREAS, Provider is engaged in the design and development of a media streaming
and secure messaging protocol known as the “PeerStream Protocol” (the “Provider
Protocol”);

 

WHEREAS, Customer is developing a protocol to enhance existing blockchain
technology by integrating storage, streaming, consensus algorithms, and other
features, known as “ProximaX” (the “Customer Protocol”); and

 

WHEREAS, the parties wish for Provider to provide certain development and
related services to Customer to facilitate the implementation of the Provider
Protocol into the Customer Protocol, according to the terms set forth herein.

 

NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.DEFINITIONS. The following terms will have the following meanings:

 

1.1.“Affiliate” means, with respect to either party, any entity that controls,
is controlled by, or is under common control with such party.

 

1.2.“Background IP” means any IP Rights owned by a party prior to the Effective
Date or acquired or developed by such party outside of the scope of this
Agreement. For avoidance of doubt, Provider’s Background IP includes the
Provider Protocol and its components.

 

1.3.“Compensation” means cash, equity, cash equivalent, or equity equivalent
compensation, as further specified in the applicable SOW.

 

1.4.“Confidential Information” means any technical, financial, business or other
information, whether in tangible or intangible form, that is either marked or
designated as confidential or proprietary or that, due to the nature of the
information or the circumstances of its disclosure, should be reasonably
understood to be confidential. Confidential Information does not include any
information that the receiving party can establish: (i) is or becomes generally
known or available to the public through no fault of the receiving party; (ii)
was known to the receiving party, without obligations of confidentiality, prior
to receipt from the other party; (iv) was subsequently provided to the receiving
party by a third party, without obligations of confidentiality; or (iii) was
independently developed by the receiving party without reference to any
Confidential Information of the other party.

 

1.5.“Custom Development” means a custom Development created by Provider
specifically to facilitate the implementation of the Provider Protocol with and
into the Customer Protocol and which does not have general applicability for
solutions other than the Provider Protocol.

 

 

 

 

1.6.“Deliverables” means the deliverables set forth in each SOW.

 

1.7.“Development” means any and all inventions, works of authorship, and other
developments created by Provider in connection with the Services.

 

1.8.“IP Rights” means any rights under copyright, patent, trade secret, or other
intellectual property laws.

 

1.9.“Retained Development” means any Development made by Provider that is either
a derivative work of, or an improvement to, any of Provider’s Background IP, or
that has general applicability for solutions other than the Provider Protocol.

 

1.10.“Services” means the development, integration, or other services provided
by Provider hereunder, as may be further described in the applicable SOW.

 

1.11.“Specifications” means the technical specifications set forth in the
applicable SOW.

 

1.12.“SOW” means one or more statements of work executed by Customer and
Provider, specifying in detail the Services to be provided by Provider and any
applicable fees, timelines, and Deliverables. An initial SOW agreed to by the
parties is attached hereto as Exhibit A.

 

2.SCOPE OF SERVICES.

 

2.1.Generally. Provider will provide the Services to Customer, and Customer will
compensate Provider for such Services, on the terms and conditions set forth in
this Agreement and the applicable SOW. Each party will provide all reasonable
strategic, technical, and other cooperation to facilitate the timely completion
of the Services. For the avoidance of doubt, it is hereby understood and agreed
by the parties hereto that the Services to be provided by Provider to Customer
under this Agreement (or any SOW attached hereto) shall not involve the
assistance by Provider with the marketing and sale of the tokens in the ICO (as
defined on Exhibit A), and that any and all such activities shall be conducted
solely by Customer and the ICO Affiliates (as defined on Exhibit A).

 

2.2.Project Manager. The parties shall each appoint a project manager to serve
as the primary point of contact on each SOW and who has authorization to make
any operational decisions required in connection with Provider’s provision of
the Services.

 

2.3.Changes. If Customer wishes to change the scope of any SOW, it will make a
written request to Provider’s project manager. The parties will review the
proposed change and determine the effect that the implementation of the change
will have on price, schedule, and Deliverables. Upon completion of the review,
any changes in price, schedule or other terms will be documented. No requested
changes will be binding until agreed to in writing by both parties.

 

2.4.Personnel. Provider will have the right to determine which of its employees,
agents, representatives, or subcontractors will be assigned to perform Services
under this Agreement.

 

3.COMPENSATION.

 

3.1.Compensation. Customer will pay Provider the applicable Compensation in
accordance with the terms and conditions of the SOW.

 

 2 of 8

 

 

3.2.Invoices; Payment. For any cash consideration, Provider will invoice
Customer as set forth in the SOW. Customer will pay any invoiced amounts within
30 days from receipt of invoice. Any undisputed amount payable to Provider under
this Agreement that is not paid within 30 days after receipt of invoice will
bear interest at a rate equal to the lower of 1% per month, or the highest rate
permitted by law.

 

3.3.Taxes. All taxes will be separately itemized on each invoice, indicating the
tax and the charges against which such tax was calculated. At Customer’s
request, Provider will provide documentation supporting the collection of any
expense, tax or duty, Provider’s right to collect it and proof that appropriate
taxes were paid. In no event will Customer pay any taxes in respect of
Provider’s net income or property.

 

4.TERM; TERMINATION.

 

4.1.Term. This Agreement commences on the Effective Date and, unless terminated
by the parties in accordance with this Section 4, continues for the longer of
one year or so long as an SOW remains in effect (the “Term”).

 

4.2.Termination for Cause. Either party may, by delivery of written notice to
the other party, terminate a particular SOW if: (a) the other party materially
breaches its obligations under the SOW and fails to cure such breach within 30
days after receipt of written notice of same from the non-breaching party; or
(b) the other party is adjudicated insolvent, admits in writing its inability to
pay its debts as they mature, makes an assignment for the benefit of its
creditors, is adjudged bankrupt or becomes the subject of execution,
dissolution, liquidation or bankruptcy proceedings, whether voluntarily or
involuntarily. The termination of a single SOW will have no effect upon the
parties’ respective obligations under any other SOW in effect under this
Agreement.

 

4.3.Effect. Termination or expiration of this Agreement will not affect any
liabilities of the parties accruing during the Term. Sections 5 through 10 of
this Agreement will survive any termination or expiration thereof.

 

4.4.Retroactivity. The parties acknowledge that Provider began providing
Services hereunder as of November 27, 2017 based on a mutual understanding with
Customer, that this Agreement confirms and memorializes the understanding
pursuant to which Provider has been providing services to Customer, and that any
Services, Developments, Deliverables, and IP Rights provided or developed by
Provider in connection with such prior Services will be equally governed by this
Agreement as though provided or developed during the Term.

 

5.INTELLECTUAL PROPERTY

 

5.1.Background IP. Each party will retain ownership of its Background IP, and
nothing in this Agreement will be deemed to grant any such ownership to the
other party.

 

5.2.Custom Developments. Subject to Customer’s payment of the Compensation: (i)
Customer will own all right, title, and interest in and to the Custom
Developments, including any IP Rights therein; and (ii) Provider hereby assigns,
and will automatically assign, to Customer any right, title, or interest
Provider may have in any Custom Developments, including any IP Rights therein.

 

5.3.Retained Developments. Provider will retain all right, title, and interest
in and to any Retained Developments, including any IP Rights therein. Customer
hereby assigns, and will automatically assign, to Provider any right, title, or
interest Customer may have in any Retained Developments, including any IP Rights
therein.

 

 3 of 8

 

 

5.4.Deliverables. Subject to Customer’s payment of the Compensation: (i) all
Deliverables will be owned by Customer, subject to Provider’s retention of
rights in any Provider Background IP and Retained Developments (collectively,
“Provider IP”); and (ii) to the extent the Deliverables incorporate any Provider
IP, Provider grants to Customer a non-exclusive, worldwide, perpetual,
irrevocable, sub-licensable, transferable, royalty-free, fully-paid license to
use, reproduce, create derivative works, perform and display the Provider IP as
incorporated in the Deliverables. For avoidance of doubt, this license does not
give Customer the right to reverse-engineer or otherwise separate any Provider
IP from the Deliverables in which such Provider IP is incorporated.

 

5.5.Further Assurances. Each party will perform all lawful acts reasonably
requested by the other party in order to perfect, maintain, or evidence the
rights and licenses set forth in this Section 5.

 

6.CONFIDENTIALITY

 

6.1.Protection. Each party shall protect the other’s Confidential Information
from unauthorized use or disclosure using the same degree of care that it uses
to protect its own confidential information, but in no event less than
reasonable care. Neither party will use the other’s Confidential Information
other than as necessary to fulfill its obligations or exercise its rights under
this Agreement. Neither party shall disclose the other’s Confidential
Information to third parties (except as required by law or to that party’s
attorneys, accountants and other advisors as reasonably necessary). The
receiving party may disclose Confidential Information of the disclosing party if
required to be disclosed by law, provided the receiving party has promptly
notified the disclosing party of such requirement and allowed the disclosing
party a reasonable time to oppose such requirement.

 

6.2.Survival; Return. The obligations of confidentiality hereunder with regards
to any particular Confidential Information will survive for the greater of five
years, or so long as such Confidential Information remains protected as a trade
secret under applicable law. Each party will return all copies of the other
party’s Confidential Information in its possession or control upon the
reasonable request of the other party, except for (a) copies contained in backup
media created in the ordinary course of business or (b) copies retained by legal
counsel or as required by law. Any such retained copies will remain subject to
the obligations of confidentiality set forth herein.

 

7.WARRANTIES; DISCLAIMER

 

7.1.Mutual Warranties. Each party represents and warrants that: (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation or organization and has full power and authority
to enter into and perform its obligations and engage in the activities
contemplated under this Agreement; (ii) its entry into this Agreement and
performance hereunder does not and will not conflict with or violate any
agreement or obligation it has to any third party; and (iii) it is and shall
remain fully in compliance with all applicable laws, rules, and regulations.

 

7.2.Customer Warranties and Covenants. Customer hereby represents and warrants
to, and covenants with, Provider that:

 

(i)either Customer or one or more of the ICO Affiliates (as defined on Exhibit A
attached hereto) shall control, and shall be responsible for the content of, any
and all statements made in any and all materials (including, without limitation,
slide decks, power point presentations, “sizzle reels”, business plans and web
site descriptions) that are prepared or provided to potential investors in
connection with the ICO (as defined on Exhibit A attached hereto), including,
without limitation, the white paper (the “White Paper”) with respect to the new
“XPX” cryptocurrency (such cryptocurrency, the “Token”, and all of the
aforementioned materials, the “Marketing Materials”);

 

 4 of 8

 

 

(ii)to the extent that Provider makes any suggestions (or provides any advice)
with respect to the content of the Marketing Materials, or provides any content
to be inserted into the Marketing Materials, the decision as to whether or not
(and to what extent) such suggestions, advice or content shall be incorporated
into the Marketing Materials shall be made by Customer or the applicable ICO
Affiliate, and not by Provider;

 

(iii)neither Customer nor any of the ICO Affiliates is an “affiliate” of
Provider (as such term is defined in Rule 405 promulgated under the Securities
Act of 1933, as amended);

 

(iv)Provider does not have any ability, whether by agreement, ownership of
securities or otherwise, to control the business, properties or affairs of
either Customer or any of the ICO Affiliates;

 

(v)no executive officer of Provider or member of Provider’s Board of Directors
currently serves, or has served within the past six (6) months, as an executive
officer or member of the Board of Directors (or similar governing body) of
Customer or any of the ICO Affiliates;

 

(vi)Customer and the ICO Affiliates shall use their best efforts to ensure that
residents of the United States do not purchase or otherwise acquire Tokens in
the ICO, or that the marketing activities relating to the ICO do not target
residents of the United States, which efforts shall include, without limitation,
the engagement of reasonably appropriate third party verification services, and
the verification of the physical and IP addresses of all of the participants in
the ICO;

 

(vii)neither Customer nor any of the ICO Affiliates, nor any affiliates of any
of the foregoing, has taken any actions to solicit the purchase of the Tokens in
the ICO by residents of the United States; and

 

(viii)the statements to be set forth in the Marketing Materials, when used in
connection with the marketing of the ICO, will be true, correct and complete in
all material respects, including, without limitation, Sections 5.1, 5.2 and 5.3
of the White Paper (relating to the anticipated development roadmap for the
Token for 2018, 2019 and subsequent periods), Section 5.5 of the White Paper
(relating to ongoing projects), Section 6.1 of the White Paper (relating to the
distribution of the Token) and Section 7 of the White Paper (relating to the use
of funds to be received from the ICO), and will not contain any material
misstatements or omissions.

 

7.3.Provider Warranties. For a period of 90 days from performance or delivery,
as applicable (the “Warranty Period”), Provider represents and warrants that the
Services will be performed in a professional and workmanlike manner, and that
the Deliverables will materially conform to the Specifications. Customer’s
exclusive remedy, and Provider’s sole obligation, in the event of a breach of
warranty during the Warranty Period, will be for Provider to promptly
re-perform, repair, or replace the affected Service or Deliverable at no
additional charge.

 

7.4.DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE SERVICES AND
DELIVERABLES ARE PROVIDED AS IS AND AS AVAILABLE AND PROVIDER MAKES NO
WARRANTIES, WHETHER EXPRESS, STATUTORY, OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR
NON-INFRINGEMENT.

 

 5 of 8

 

 

8.LIMITATION OF LIABILITY

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND REGARDLESS OF WHETHER A CLAIM ARISES
OUT OF CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, OR ANY OTHER LEGAL OR
EQUITABLE THEORY, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR: (A) SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF
ANY KIND, INCLUDING, WITHOUT LIMITATION, LOST PROFITS, LOST DATA, OR LOST
BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, WHETHER ARISING OUT OF CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, OR
ANY OTHER LEGAL OR EQUITABLE THEORY; OR (B) DAMAGES IN EXCESS OF THE AMOUNT OF
COMPENSATION PAID BY CUSTOMER TO PROVIDER IN THE 12 MONTHS PRECEDING THE CLAIM.
THIS SECTION WILL NOT LIMIT A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION
9.

 

9.INDEMNITY

 

9.1.Indemnity. Each party will indemnify, defend, and hold harmless the other
party against any liabilities, costs, and expenses (including without limitation
reasonable attorney’s fees) incurred in connection with any third party claims
to the extent based on (i) a breach of the representations, warranties and
covenants of such party contained in Section 7 of this Agreement; or (ii) an
allegation that any products or materials provided by the indemnifying party
infringe or misappropriate any third party IP Rights.

 

9.2.Procedure. In the event of an Indemnified Claim, the party seeking indemnity
will: (i) provide the other party prompt written notice of such claim, provided
that no delay will affect the indemnifying party’s obligations except to the
extent such delay was materially prejudicial to it); (ii) grant the indemnifying
party the right to defend any such claim with its counsel of choice, provided
that the indemnifying party will not settle such claim in any way that imposes
any financial or other liabilities or obligations on the indemnified party,
except with prior written consent of the indemnified party; and (iii) provide
such assistance and information as the indemnifying party may reasonably require
to settle or oppose such claims, at the indemnifying party’s expense. The
indemnified party may participate in the defense or settlement of such claim at
its own expense and with its own choice of counsel.

 

9.3.Mitigation. In addition to Provider’s obligations under Section 9.1, if any
Deliverable is held, or in Provider’s opinion is likely to be held, to infringe
or misappropriate any third party’s IP Rights, Provider may, at its expense and
option: (a) procure the right for Customer to continue using the Deliverable; or
(b) replace the Deliverable with a non-infringing product materially conforming
to the Specifications; or (c) modify the Deliverable to make it non-infringing
while materially conforming to the Specifications. If none of the foregoing
options are commercially feasible, Provider may terminate this Agreement and
refund Customer any prepaid fees for such infringing Deliverable.

 

10.GENERAL.

 

10.1.Force Majeure. Neither party will be liable for any failure or delay in its
performance hereunder to the extent due to any cause beyond its reasonable
control, which may include natural disasters, acts of war, acts of God,
earthquake, flood, fire, freezing or other casualty, embargo, riot, sabotage,
governmental act, pervasive failure of the Internet, failure by
telecommunications providers, terrorism and civil commotion. The non-affected
party may terminate this Agreement if such cause prevents the other party’s
performance for a period exceeding 60 days.

 

 6 of 8

 

 

10.2.Independent Parties. The parties are independent contractors, and nothing
in this Agreement will be deemed to create any partnership, joint venture,
principal-agent or employer-employee relationship between the parties.

 

10.3.Severability. If any provision in this Agreement is invalid or
unenforceable, that provision will be construed, limited, modified or, if
necessary, severed, to the extent necessary, to eliminate its invalidity or
unenforceability, and the other provisions of this Agreement will remain in full
force and effect.

 

10.4.Assignment. Neither party may assign this Agreement, except to an
Affiliate, without the other party’s prior written consent (which will not be
unreasonably withheld). Any attempt to assign this Agreement in violation of
this section, will be null and void. This Agreement will be binding upon the
parties hereto and their heirs, successors, and assigns.

 

10.5.Waiver. No waiver of any right under this Agreement shall be deemed
effective unless contained in writing signed by a duly authorized representative
of the waiving party, and no waiver of any past or present right arising from
any breach or failure to perform shall be deemed to be a waiver of any future
right arising under this Agreement.

 

10.6.Governing Law. This Agreement is entered into and governed by the laws of
the State of New York, without reference to conflict of laws principles. The
parties hereby consent and submit to the exclusive jurisdiction of the federal
and state courts in New York, New York to resolve any disputes arising in
connection with this Agreement.

 

10.7.Notices. Except as otherwise provided in this Agreement, any notice
required or permitted to be sent by one of the parties shall be delivered by
hand, by overnight courier, by facsimile, or by registered mail, return receipt
requested, to the address of the parties first set forth in this Agreement or to
such other address of the parties designated in writing in accordance with this
subparagraph. Notice will be deemed given when delivered by hand, the following
day after being sent by overnight courier, when electronically confirmed after
being sent by facsimile and three (3) business days after being sent by
registered mail.

 

10.8.Entire Agreement. This Agreement, together with all Exhibits hereto and any
SOWs incorporated hereunder, constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes and replaces any
prior or contemporaneous agreements or understandings regarding such subject
matter. The terms of this Agreement may be modified only by a writing that
expressly references this Agreement and is executed by the parties.

 

10.9.Execution; Counterparts. This Agreement may be executed in one or more
counterparts (including electronic .pdf counterparts), each of which shall be
deemed an original and all of which together shall constitute but one
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives as of the Effective Date.

 

PEERSTREAM, INC.

  PROXIMAX LIMITED       By: /s/ Alexander Harrington   By: /s/ Kian Lon WONG
Name: Alexander Harrington   Name: Kian Lon WONG Title: CEO   Title: Director

 

 7 of 8

 

 

Exhibit A

 

Statement of Work No. 1

 

Request #

  Request
Date   Target
Delivery
Date   Deliverable   Supporting Tasks 1   11/27/2017   12/04/2017   Establish
initial Dev Team   ●  Introduction to client/establish Telegram group (Lon) 2  
11/27/2017   12/11/2017   Architecture draft for Smartproof streaming and
messaging layer  

●   Present first draft architecture to Lon and Alvin (Team lead)

●   Approval to proceed with R&D with weekly updates

3   01/24/2018   03/31/2018   R&D and Code Development - Milestone #1 - Q2'18  

●   Defining dynamic data store structure and event bus.

●   Architecting node ecosystem and routing layer.

●   Implementing blockchain communication layer.

4   01/24/2018   06/31/2018   R&D and Code Development - Milestone #2 - Q3'18  

●   Developing node ecosystem and routing layer.

●   Developing discovery ecosystem.

●   Ensuring signal protocol compatibility to support Dapp requirements.

5   01/24/2018   09/31/2018   R&D and Code Development - Milestone #3 - Q4'18  

●   Establishing client side SDK/APIs.

●   Developing commercial centralized nodes.

●   Working on media delivery quality.

●   Getting the first beta platform out publicly with bootstrapped set of nodes.

 

Target dates above are targets and estimates only. Customer acknowledges that
any delays in providing necessary information or cooperation to Provider, or any
changes in the scope or assumptions of the project, may result in unanticipated
delays.

 

Compensation:

 

It is anticipated that Customer or its affiliates (the “ICO Affiliate”) will
launch an initial coin offering of the new “XPX” cryptocurrency (the “ICO”), of
which Customer or one of the ICO Affiliates will be the issuer. The ICO will
either be consummated (a “Consummation”) or cancelled (a “Cancellation”), at the
discretion of Customer or one or more of the ICO Affiliates, provided that the
ICO will not be Cancelled if it is able to raise at least $30,000,000 USD.

 

All amounts listed herein are in USD, and may be measured in cash or in an
equivalent value of cryptocurrencies (provided such cryptocurrencies are of a
type that was accepted from subscribers in the ICO) based on the then-current
exchange rate listed on coinmarketcap.com.

 

Provided the ICO is Consummated and raises at least $30,000,000, then:

 

1.Customer will transfer, or ensure that the ICO Affiliate transfers, to
Provider 2.4% of all initial XPX stakes on the date of the ICO Consummation, and
will hold, or ensure that the ICO Affiliate holds, an additional 2% of all
initial XPX stakes in reserve for payment for future services to be provided by
Provider, as agreed upon by the parties from time to time; and

 

2.Customer will also pay, or ensure that the ICO Affiliate pays, Provider:

 

●$5,000,000 upon Consummation of the ICO;

 

●$2,500,000 upon delivery of item 4 in the table above (R&D and Code Development
- Milestone #2 - Q3'18); and

 

●$2,500,000 upon delivery of item 5 in the table above (R&D and Code Development
- Milestone #3 - Q4'18).

 

If either: (i) the ICO does not raise at least $30,000,000 USD, or (ii) the
$5,000,000 payment listed above has not been made by June 1, 2018, then the
parties will negotiate in good faith to agree on appropriate alternative
compensation. If the parties are unable to agree on reasonable alternative
compensation, Provider may terminate the Agreement and revoke the assignments
and licenses made and granted to Customer under Sections 5.2 and 5.4 of the
Agreement, in which case Customer will retain no ownership of or license to any
Custom Developments, Deliverables, or Provider IP.

 

 

8 of 8

 

